Title: To Thomas Jefferson from Craven Peyton, 10 July 1801
From: Peyton, Craven
To: Jefferson, Thomas


               
                  Dear Sir,
                  Shadwell 10th July 1801
               
               I am in considerable want of Six Hundred Dollars if you can with convenience to your self spare that sum at this time, you will oblige me considerably. I have sent Thomas Walker for the purpose of takeing charge of it. you will be so Obligeing as to have it enclosd. in Bank Notes, Henderson was about to have a Devition last month, the instant I heard of it I had it postpond untill you coud be present & contrary to my expectation he will not part from his proportion. at Any time that you may think propar to attend & will inform me, the Commissioners shall receave notice to attend. I am with great Respt yr. mst. Ob st.
               
                  
                     C. Peyton
                  
               
            